— In an action to recover on a promissory note and for money had and received, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated April 13, 1988, inter alia, which vacated a prior order of attachment of the same court, dated March 4, 1988.
Ordered that the order is affirmed, with costs.
Upon our review of the record herein, we agree with the trial court’s decision to grant the motion to vacate the order of attachment (see, CPLR 6223 [b]). Mangano, J. P., Bracken, Brown and Kunzeman, JJ., concur.